Citation Nr: 1719713	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on a claim under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 1945, with combat service in the European Theater of Operations.  Unfortunately, he died in August 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which issued a decision on behalf of the VA RO of jurisdiction in Newark, New Jersey.

The appellant originally requested a hearing with a Board member.  However, in January 2014 correspondence, she stated that she could not travel to the hearing and directed the Board to move forward on her appeal.  Therefore, the Board finds that her request for a Board hearing has been withdrawn.

This appeal was remanded by the Board in March and July 2014.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death was not proximately due to or a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

2.  The Veteran's death was not proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.159, 3.312, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a October 2008, September 2010, March 2011, and May 2011 letters, the RO explained the evidence and information required to substantiate the appellant's claims for death benefits, including the relevant information regarding entitlement under 38 U.S.C. § 1151.  This letter also delineated the evidence the VA would assist in obtaining and the evidence it was expected she would provide.  Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, July 2011, June 2014, and September 2015 VA medical opinions, the identified private treatment records, VA treatment records, the death certificate, and the appellant's statements.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim of entitlement to DIC benefits based on a claim under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is thus ready to be considered on the merits.


Compensation for the Veteran's Death Under 38 U.S.C.A. § 1151

The Veteran died in August 2007.  The death certificate also stated that the Veteran died of natural causes.  No underlying cause of death was listed.  In March 2013, the appellant submitted what appears to be a worksheet for the death certificate showing the cause of death was metastatic small cell carcinoma.  At the time of the Veteran's death, service connection had been established for schizophrenia.  The appellant contends that the VA failed monitor the Veteran's medications and to inform the Veteran in a timely manner of abnormal blood test results in May 2006, which had a harmful effect to his health and healthcare, and ultimately led to his death.  The appellant also appears to be asserting that the VA improperly monitored the Veteran's bloodwork and medications, including during his last VA medication follow-up in November 2006.  In short, the appellant argues that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151.

38 U.S.C. § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable. 

The regulations provide that, benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions. 38 C.F.R. § 3.361.

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).
Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Turning to the evidence, in June 2006, the Veteran was seen at the VA for a follow up visit and to get medications.  He had no trouble with medications, shortness of breath, chest pain, or increased edema.  His medical history was reviewed, noting coronary artery disease (CAD), a myocardial infarction (MI) years ago, hypertension, dyslipidemia, dry skin, tinea pedis, and gastroesophageal reflux disorder (GERD) noted.  Medications were viewed and renewed.  Laboratory studies were reviewed and a copy given to the Veteran.  

On November 13, 2006, the Veteran was seen at the VA for a follow-up visit to renew his medications and review his labs.  He reported that he was going to see his private doctor the next day.  He stated that he felt very tired, with no energy, and had been discharged from the hospital after being hospitalized for two days for pain in the left side of the abdomen.  He had an extensive genitourinary and cardiac work up, including stress testing, which revealed benign prostatic hypertrophy, hydronephrosis, and renal insufficiency.  He was followed by a private nephrologist and urologist.  His past medical history was reviewed, noting an old MI, GERD, hyperlipidemia, peripheral neuropathy, hypertension, and CAD.  The treatment note indicates that the Veteran's wife was agitated and adamant that the Veteran stop taking simvastatin because she believed it was causing his symptoms of tiredness and weakness.  The simvastatin was discontinued at her request.  His medications were reviewed and renewed.  Laboratory studies from November 1, 2006 were reviewed, and he was given a copy to give to his private physician.  A November 16, 2006 addendum indicated that the Veteran had seen his private physician the previous day, had a thorough work up including labs, cultures, and echo cardiogram.  His only complaint was that he was tired.  He was started on ciptofloxin and would be followed by his private physician.  Reports were requested, and he would follow up with the VA as needed.

In July 2011, a VA physician provided a medical opinion as to whether the Veteran's death was caused by fault in VA care.  He noted that the Veteran had multiple medical problems, including a myocardial infarction in November 1978, CAD, essential hypertension, angina pectoris, hyperlipidemia, GERD, diverticulosis, schizophrenia, tinea pedis, benign prostatic hypertrophy, hydronephrosis, renal insufficiency with past history of appendectomy and tonsillectomy.  The VA physician opined that, even though the death certificate stated that the Veteran died due to natural causes, based on his multiple medical problems, the most likely cause of the Veteran's death was CAD.  He explained that CAD is the number one cause of death for men, particularly those 65 years old or older, and noted that survivors of myocardial infarction have a poor prognosis.  He further opined that the Veteran's death was not caused by or the result of VA treatment at issue, and was not caused by or resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA medical provider.  He stated that the Veteran was given standard care with appropriate treatment.  Finally, he opined that it is less likely as not there was any failure on the part of the VA to timely diagnose and/or properly treat the claimed disease or disability, or allowed the disease or disability to continue to progress, resulting in the death of the Veteran.  The VA physician stated that the minimal abnormalities noted in the lab results mentioned by the appellant are not significant to have caused or led to the Veteran's death. 

As noted above, in March 2013, the appellant submitted what appears to be a worksheet for the death certificate showing the cause of death was metastatic small cell carcinoma.

In March 2013, the appellant provided a great deal of information from internet sources and other research to support her assertion that the VA disregarded the results of the Veteran's blood tests that were considered borderline range and in doing so did not discover the explanation of these test results that could conflict with the Veterans healthcare and cause serious harm or death.  She stated that the VA did not find the underlying cause of the May 4, 2006 laboratory report showing elevated anion gap, which led to the providing practitioner failing to inform, treat, and find the underlying cause of the Veteran's renal failure.  The appellant also submitted the Veteran's VA laboratory reports from November 2005 to June 2006 to support her claims.

In June 2014, the VA physician noted above provided an addendum.  He gave a detailed description of the Veteran's medical treatment at the VA in November 2006, and noted that the Veteran had a very rare type of adenocarcinoma of the bladder, trigone of the bladder, and left ureter, possibly extending into kidney.  He further noted that after November 16, 2006, the Veteran had private medical care until his death.  The VA physician opined that the Veteran's death "was as likely caused by his CAD as is due to his [cancer] of his urinary bladder."  He further opined that the Veteran's death as not caused by or result of the VA treatment at issue.  He also opined that the Veteran's death was not caused by or resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA medical provider.  He noted that the Veteran had sought specialists' care and treatment, mostly from outside the VA, and noted that the Veteran primarily received his medications from the VA.
In September 2015, the VA physician provided an additional addendum.  He reviewed and summarized the relevant medical evidence that had been added since the June 2014 addendum medical opinion.  He gave a detailed timeline of the Veteran's relevant medical treatment history, based on his review of the file.  The VA physician opined that the Veteran could have died in August 2007 just as much from cardiovascular disease as from metastatic bladder cancer and its complications.  He stated that his cause of death was not related to VA treatment or management.  He explained that the Veteran's medical treatment records from Robert Wood Johnson University Hospital strengthened the evidence that he died from cancer, which was not treated or managed by the VA.  He noted that the nine month period from diagnosis to death from bladder cancer is to be expected, and bladder carcinoma can be so overwhelming that death can be anticipated irrespective of coexisting conditions.  He also noted that the Veteran had atherosclerosis and a probable myocardial infarction in November 2006.  The VA physician further stated that the VA nurse practitioner (NP) in November 2006 was not given complete information about the Veteran's condition, and was told that management was to be provided by private doctors.  No information about the Veteran's stent was ever given to the NP who saw the Veteran on November 13, 2006, nor were records provided.  He indicated that there was no evidence of any detrimental effect of VA management on the Veteran's medical condition.  He stated that the Veteran's admission to Delray Medical Center in November 26, 2006 was the direct result of renal failure caused by removal of the stent followed by cessation of antibiotic therapy, and the management of the stent was done by a private urologist.  Furthermore, it was "highly unlikely that what had happened in November 2006 would have affected his clinical condition and demise in July 2007."  The VA physician concluded that the service-connected schizophrenia was stable, of a static nature, not materially affecting a vital organ, and unrelated to the cause of death.

The VA physician also addressed the additional evidence provided by the appellant in 2011, stating that it "consists of material from various websites of a general nature on renal failure, hydronephrosis, anion gap acidosis, laboratory abnormalities, rhabdomyolysis, simvastatin, various chemicals, materials on congressional inquiries by Senator Grassley about statins, and ties of doctors to industry.  He stated that this evidence was not relevant to the patient as he did not have these conditions, and none of these conditions were related to the Veteran's death.

The VA physician opined that it is less likely than not that the death of the Veteran was caused by the VA treatment at issue.  He also determined that it is less likely as not that the death of the Veteran resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  He further determined that it is less likely than not that the death of the Veteran resulted from an event that could not have reasonably been foreseen by a reasonable health care provider.  The VA physician concluded by stating that it is less likely than not that the death of the Veteran resulted from failure on the part of the VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress, resulting in the death of the Veteran.

After a careful consideration of all evidence of record, the Board finds that the weight of the evidence is against the appellant's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In this regard, the Board has specifically considered the appellant's contentions that VA failed to properly monitor and report the Veteran's blood work, especially as related to the effects of his prescription medications.  However, the probative evidence shows that the Veteran's cause of death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable.  As determined in the July 2011, June 2014, and September 2015 medical opinions by the VA physician who reviewed the Veteran's medical history in detail, the Veteran's death was caused by his bladder cancer and CAD.  Furthermore, the lab results did not have an impact on the causes of the Veteran's death or the treatment for these conditions.  The Board finds highly probative the statements provided by the VA physician to the effect that the nine month period from diagnosis to death from bladder cancer is to be expected, and that bladder carcinoma can be so overwhelming that death can be anticipated irrespective of coexisting conditions.

The only evidence provided by the appellant in support of her claim are her own lay statements and general research asserting improper care on the part of VA; however, the Board finds that, as a lay person, under the facts of this case that involve questions of the progression of cancer and CAD, knowledge of how to interpret laboratory reports and apply those interpretations to treatment, and knowledge of the likely efficacy of treatment of cancer and CAD, the appellant is not competent to make a determination as to whether the proper standard of care was provided to the Veteran.  In this regard, such an inquiry is medically complex in nature and there is no indication that the appellant has the requisite training or knowledge to offer such an opinion.  See Woehlaert, 21 Vet. App. at 456; see also Rucker, 10 Vet. App. at 74.  Specifically, rendering an opinion as to whether the Veteran's death is the result of any VA treatment, or lack thereof, requires an understanding of a complex internal physical process pertaining to the nature and causes of his death, which is beyond the scope of the appellant.  Therefore, the appellant is not competent to render an opinion as to whether VA failed to timely diagnose and properly treat the Veteran, which proximately caused the continuance or natural progress of his cancer and CAD so as to cause his death, the Board accords such statements no probative weight. 

As to the internet articles and other research the appellant submitted to support her assertions, the Board finds that their probative value is outweighed by the detailed opinions of the VA physician.  In short, the articles and other research submitted by the appellant are general in nature and do not relate to the specific facts the Veteran's claim.  Further, while these articles and excerpts, taken together, highlight that laboratory results and prescription medication require careful monitoring and can have a significant impact on a patient's health, they do not establish that there was any fault in the VA's care that resulted in the Veteran's death.  Moreover, the articles are not combined with an opinion of a medical professional.  Therefore, this evidence is less probative than the detailed opinions from the VA physician, regarding the cause of the Veteran's death and whether it was caused by fault in VA care.

The Board is sympathetic to the circumstance which led to the Veteran's death.  However, in this case, the Board finds that the preponderance of the evidence is against the appeal for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by fault in VA care, is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


